DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 2-6-19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  All claims are rejoined
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a handle substrate comprising silicon and disposed over an upper surface of the interconnect structure, wherein the handle substrate includes a lower surface that includes a series of silicon peaks; and a trapping layer separating the upper surface of the interconnect structure and the lower surface of the handle substrate; wherein the trapping layer comprises a polysilicon layer that includes a series of polysilicon peaks that matingly engage the series of silicon peaks”, [claim 12]” the second substrate comprises silicon and includes a lower surface that includes a first series of peaks; and a charge-trapping layer separating the interconnect structure and the second substrate, wherein the charge-trapping layer is made of polysilicon and includes a second series of peaks that matingly engage the first series of peaks” and [claim 17]” a through-substrate-via (TSV) extending vertically through the semiconductor layer and through the insulating layer to couple a metal layer of the interconnect structure to the contact pad; a second substrate disposed over an upper surface of the interconnect structure, wherein the second substrate includes a lower surface that includes a first series of peaks; and a charge-trapping layer separating the interconnect structure and the second substrate, wherein the charge-trapping layer includes a second series of peaks that matingly engage the first series of peaks” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAR MOVVA/Primary Examiner, Art Unit 2898